Citation Nr: 0325265	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision of 
Department Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied entitlement to a permanent 
and total disability rating for pension purposes.   

In August 2000, the Board remanded the matter in order for 
the RO to obtain any further relevant evidence and in order 
to afford the veteran VA examinations to identify and 
evaluate all disabilities.  In this regard, the Remand 
directed that, in addition to rendering an opinion as to the 
severity of each disability, the examiner(s) render an 
opinion as to the impact each disability had, whether 
singularly, or in combination, on the veteran's 
employability.       


REMAND

A prerequisite for entitlement to permanent and total 
disability for pension purposes requires a single disability 
rated as 60 percent or more; or two or more disabilities with 
one disability rated as 40 percent and a combined rating of 
70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17 (2003).  The 
RO has assigned evaluations of 10 percent each for the 
veteran's tension headaches and dependent personality.  He 
was assigned a noncompensable evaluation for status post 
infected skin bites, old scars of legs, hyperchromic.  The 
veteran has also been assigned noncompensable ratings for 
borderline blood pressure, status post old healed rib 
fractures in right hemithorax, and status post skull 
fracture, craniocerebral trauma by history.    

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  Although the RO has assigned ratings for each of 
disabilities described above, it has not assigned a rating 
for other identified disabilities and must do so prior to any 
further adjudication by the Board.  For example, the veteran 
underwent a VA spine examination in June 2002 at the VA 
Medical Center in San Juan in which he was diagnosed with 
lumbar myositis.  The examiner noted that flexion of the back 
was 59 degrees, extension was 15 degrees, and lateral bending 
was 15 degrees, bilaterally.  Further, the examiner seemed to 
indicate that the veteran had painful motion at 59 degrees of 
flexion.  The November 2002 supplemental statement of the 
case (SSOC) discussed the June 2002 VA spine examination 
report, however, there is no mention of the veteran's limited 
range of motion of the back, only that the examiner noted 
tenderness to palpation and spasm of the back.  The RO has 
not assigned a percentage evaluation for his back disability.  
In this regard, the Board notes that VA has amended its 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, by 
revising that portion of the Musculoskeletal System that 
addresses disabilities of the spine.  Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51454-51458 (2003) (to 
be codified at 38 C.F.R. Part 4).  The effective date of this 
amendment is September 26, 2003.  
          
Additionally, VA examination reports reveal other diagnosed 
disabilities that have not been assigned ratings by the RO.  
Specifically, the May 2002 VA genitourinary examination 
report listed diagnoses of urinary tract infection and 
external hemorrhoids, but neither diagnosis has been assigned 
a rating by the RO.  The April 2002 VA bones examination 
report diagnosed a deformed and irregular right upper chest 
wall on the basis of the above-mentioned status post old 
healed rib fractures in right hemithorax.  These also were 
not assigned rating evaluations by the RO.   

As mentioned in the introductory portion of this decision, 
the August 2000 Board remand directed that the VA examiner(s) 
render an opinion as to the impact each disability had, 
whether singularly, or in combination, on the veteran's 
employability.  The examiner in the April 2002 VA bones 
examination noted in the examination report that in his 
opinion the veteran's rib fracture and left forearm fracture 
did not render him unemployable.  Also, the examiner in the 
April 2002 neurological examination stated in his examination 
report that in his opinion the veteran's employability was 
not affected whatsoever by the symptomatology reported to him 
at the time of the examination.  However, the other 
examination reports fail to discuss the impact of the 
veteran's disabilities on his employability.  The U.S. Court 
of Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  In this case, given the foregoing, 
it does not appear that the Board's instructions in its 
August 2000 remand were fully carried out.        

Finally, the veteran has made reference to the fact that he 
has been treated at the VA Medical Center in San Juan since 
1986 and that he underwent an Agent Orange examination in 
2001 with a Dr. Lucena.  The Board further notes that the RO 
sent an October 2002 letter to Dr. Jose L. Raymundi-Melendez 
requesting treatment records of the veteran from on or about 
August 20, 1997 and an October 2001 letter to the MEPSI 
Center in Bayamon, Puerto Rico requesting treatment records 
since January 2000 from a Dr. Juarbe.  Pursuant to 38 C.F.R. 
§ 3.159(c)(1), Obtaining records not in the custody of a 
Federal department or agency, VA is to make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency.  Such reasonable efforts, the 
regulation states will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  Here, the record does not 
indicate that any follow-up letters have been sent to either 
doctor.    

Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  The RO should request all treatment 
records since 1986 from the VA Medical 
Center in San Juan, Puerto Rico, to 
include an Agent Orange examination 
report by a Dr. Lucena.  Further, the RO 
should send follow-up letters to Dr. 
Melendez requesting treatment records 
from on or about August 20, 1997, and to 
Dr. Juarbe at the MEPSI Center requesting 
treatment records since January 2000.  If 
any of the above requests yield negative 
results, such should be indicated.  

3.  The RO should request that the VA 
examiners in the June 2002 spine 
examination, April 2002 general medical 
examination, May 2002 genitourinary 
examination, and April 2002 mental 
disorders examination attach addendums to 
their reports wherein they express 
opinions as to the degree of interference 
with the appellant's ability to obtain 
and maintain gainful employment caused by 
each disability identified on 
examination.  Each examiner should render 
an opinion as to what effect the 
disabilities found have on the 
appellant's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment.  The factors upon 
which the opinions are based must be set 
forth.  If any of the examiners are not 
available to render the requested 
opinions, then the veteran should be 
scheduled for further examination in 
order to obtain the requested opinions.  
The claims folders and a copy of this 
REMAND must be provided to and reviewed 
by the examiners and such a review should 
be indicated by the examiners.  The 
examination reports should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
nonservice-connected pension with 
application of all appropriate laws, 
regulations and diagnostic codes, and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must assign a percentage 
evaluation for each identifiable 
disability.  In this regard, the RO is to 
consider both the old and new rating 
criteria for the spine.  Thereafter, is 
RO is to consider each of the appellant's 
ratable disabilities with application of 
the appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC.  An appropriate 
period of time should be allowed for 
response.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




